 

EXHIBIT 10.2

 

SECOND AMENDED AND RESTATED NOTE

 

$4,800,000.00 December 22, 2017

 

FOR VALUE RECEIVED, ENERJEX KANSAS, INC., BLACK RAVEN ENERGY, INC., WORKING
INTEREST, LLC, ADENA, LLC, KANSAS HOLDINGS, LLC and BLACK SABLE ENERGY, LLC
(collectively, “Borrowers”), jointly and severally, hereby promise to pay to the
order of PASS CREEK RESOURCES LLC, a Delaware limited liability company, or its
registered assigns (“Bank”), in accordance with the provisions of the Agreement
(as hereinafter defined) the principal amount of up to FOUR MILLION EIGHT
HUNDRED THOUSAND AND NO/100 DOLLARS ($4,800,000.00) or so much thereof as may be
advanced and outstanding from time to time, pursuant to the terms and conditions
of that certain Second Amended and Restated Credit Agreement dated as of May 10,
2017 (as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of even date herewith, and as the same may be amended,
restated, extended, or supplemented from time to time, collectively, the
“Agreement”), among Borrowers, Cortland Capital Market Services LLC, as
Administrative Agent and the Banks party thereto from time to time. Capitalized
terms used but not defined in this Note have the meanings given them in the
Agreement.

 

Borrowers promise to pay interest on the unpaid principal amount of the Loan
evidenced by this Note from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to Bank in
Dollars in immediately available funds at Administrative Agent’s Lending Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set out in the Agreement.

 

This Note is the “Note” referred to in the Agreement and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in, and
subject to the terms and conditions of, the Agreement. Loans made by Bank shall
be evidenced by one or more Loan accounts or records maintained by
Administrative Agent in the ordinary course of business. Bank may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

This Note is issued as a renewal, extension and modification of, but not a
novation of, or an accord and satisfaction of that certain Amended and Restated
Note dated as of May 10, 2017 by Borrowers made payable to the order of Bank in
the principal amount of Four Million Five Hundred Thousand and NO/100 Dollars
($4,500,000.00) (the "Prior Note"), provided that this Note supersedes and
replaces the Prior Note, and all obligations of the Borrowers and their
affiliates under the Prior Note, in their entirety, such that no Borrower,
affiliate of a Borrower, or any other Person shall have any obligations under
the Prior Note.

 

 

 

 

Borrowers, for themselves, and their respective successors and assigns, hereby
waive diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

 

  ENERJEX KANSAS, INC.       By: /s/ Louis Schott     Louis Schott     Chief
Executive Officer       BLACK RAVEN ENERGY, INC.       By: /s/ Louis Schott    
Louis Schott     Chief Executive Officer       ADENA, LLC       By: /s/ Louis
Schott     Louis Schott     Chief Executive Officer       KANSAS HOLDINGS, LLC  
    By: /s/ Louis Schott     Louis Schott     Chief Executive Officer      
WORKING INTEREST, LLC       By: /s/ Louis Schott     Louis Schott     Chief
Executive Officer       BLACK SABLE ENERGY, LLC       By: /s/ Louis Schott    
Louis Schott     Chief Executive Officer

 

Signature Page to Second Amended and Restated Note

 

 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Loan
Made   Amount of
Loan
Made  

End of

Interest
Period

  Amount of
Principal
or Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
     

 

 

